Citation Nr: 0314173	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  98-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
depression has been submitted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from August 1986 to January 
1987 and from May 1987 to April 1988.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas  (the RO).

Procedural history

The veteran initially filed a claim of entitlement to service 
connection for a "nervous condition" in May 1988.  That claim 
was denied by the RO in July 1988.  No appeal was filed.

In September 1994, the veteran filed a claim of entitlement 
to service connection for "nerves, personality disorder".  
The claim for service connection for a nervous condition was 
denied as not well grounded in a January 1996 RO rating 
decision.  In a March 1997 rating decision, service 
connection was denied for a personality disorder, depression 
and schizoaffective disorder.  In December 1997, the RO again 
denied service connection for schizoaffective disorder, 
depression and personality disorder.  The veteran filed a 
Notice of Disagreement in January 1998, and a Statement of 
the Case was issued by the RO later in January 1998.  In 
February 1998, the veteran filed a substantive appeal (VA 
Form 9) in which she withdrew her appeal as to the issues of 
entitlement to service connection for schizoaffective 
disorder and personality disorder.  

This case was previously before the Board and was remanded to 
the RO in September 1999.  In March 2003, the RO issued a 
Supplemental Statement of the Case which continued to deny 
the veteran's claim. 



REMAND

In its September 1999 remand, the Board noted that based on a 
review of the January 1998 Statement of the Case it was 
unclear as to whether the RO's denial of service connection 
for depression was based on a lack of new and material 
evidence or was a decision on the merits.  The RO was 
instructed to readjudicate the veteran's claim of entitlement 
to service connection for depression in light of precedential 
judicial decisions pertaining to the matter of finality of 
previous RO decisions.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999).  A review of the March 2003 Supplemental Statement of 
the Case reflects that this was not done.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance by the originating agency with remand 
instructions is neither optional nor discretionary.  The 
Court further held that where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.

The Board additionally observes that since its September 1999 
remand, there has been a significant change in the law.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98.  The VCAA has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Moreover, under the VCAA and 
its implementing regulations, evidentiary development by VA 
need not be undertaken until a claim is reopened.  Under 
these circumstances, it remains essential for the  RO to 
initially consider the veteran's claim as a claim to reopen.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification action 
required by the Veterans Claims 
Assistance Act and its implementing 
regulations is accomplished.

2.  The RO should then adjudicate the 
veteran's claim for service connection 
for depression under a new and material 
evidence analysis.  If the RO determines 
that new and material evidence has been 
submitted, appropriate evidentiary 
development should be undertaken.  The 
claim should then be adjudicated on its 
merits.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




